            Case 8:19-cv-00369-PX Document 22 Filed 03/28/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                 )
DIANA MEMBRENO                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   Civil Action No. 19-CV-00369-PX
                                                 )
ATLANTA RESTAURANT PARTNERS,                     )   Judge Paula Xinis
LLC; JACKMONT ADMINSTRATIVE                      )
SERVICES, LLC; JACKMONT                          )
HOSPITALITY, INC.; & TGI FRIDAY’S                )
                                                 )
               Defendants.                       )
                                                 )

 PLAINTIFF’S OPPOSITION TO DEFENDANTS JACKMONT HOSPITALITY, INC.
 AND JACKMONT ADMINISTRATIVE SERVICES, LLC’S MOTION TO DISMISS

       The Jackmont Defendants’ Motion to Dismiss alleges that Plaintiff did not plead enough

facts to establish that Jackmont Hospitality, Inc. and Jackmont Administrative Services, LLC are

proper defendants, however, Plaintiff on this date moves for leave to amend her Complaint to

expound on her factual allegations in a manner that clarifies that both Jackmont Defendants

employed Plaintiff Membreno, paid Plaintiff Membreno, own and operate the Silver Spring TGI

Friday’s where Plaintiff worked, were Plaintiff’s joint employer, and received notice of and

participated in the administrative process. See Defendants’ Motion to Dismiss (Feb. 13, 2019)

[ECF #12]; Plaintiff’s Motion for Leave to Amend Complaint (Mar. 28, 2019) [ECF #21].1

       Plaintiff’s Motion for Leave to Amend Complaint and the facts of the First Amended

Complaint amply address and should moot Defendants’ Motion to Dismiss. “When a plaintiff

files an amended complaint, it generally moots any pending motions to dismiss because the

       1
       This Court accorded Plaintiff fourteen days from March 14, 2019 to file her response to
Defendants’ Motion. See Paperless Order, Mar. 14, 2019 [ECF #20].
           Case 8:19-cv-00369-PX Document 22 Filed 03/28/19 Page 2 of 3



original complaint is superseded.” Venable v. Pritzker, No. GLR-13-1867, 2014 U.S. Dist.

LEXIS 73600, at *14 (D. Md. May 30, 2014) (citing Pac. Bell Tel. Co. v. Linkline Commc’ns,

Inc., 555 U.S. 438, 456 n.4 (2009) (“Normally, an amended complaint supersedes the original

complaint.”)), aff’d, 610 F. App’x 341 (4th Cir. 2015); Palmer v. Urgo Hotels, L.P., No. 8:18-cv-

0085-PX, 2018 U.S. Dist. LEXIS 178481, at *6 (D. Md. Oct. 17, 2018) (Xinis, J.).

       Because it is mooted by Plaintiff’s First Amended Complaint, Defendants’ Motion should

be denied.2



Date: March 28, 2019                        Respectfully submitted,

                                            CORREIA & PUTH, PLLC


                                            __/s/ Andrew M. Adelman__________
                                            Jonathan C. Puth (Bar No. 15131)
                                            Roshni C. Shikari (admission to come)
                                            Andrew M. Adelman (Bar No. 19449)
                                            1400 16th Street, NW, Suite 450
                                            Washington, D.C. 20036
                                            Tel: (202) 602-6500
                                            Fax: (202) 602-6501
                                            jputh@correiaputh.com
                                            rshikari@correiaputh.com
                                            aadelman@correiaputh.com

                                            Counsel for Plaintiff Diana Membreno




       2
       Additional grounds for denial of Defendants’ Motion are set forth in Plaintiff’s Motion
to Amend Complaint filed on this date, which is incorporated by reference herein.
          Case 8:19-cv-00369-PX Document 22 Filed 03/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of March 2019, a true and accurate copy of the

foregoing Plaintiff’s Opposition to Defendants Jackmont Hospitality, Inc. and Jackmont

Administrative Services, LLC’s Motion to Dismiss was electronically filed with the Clerk of

Court using the CM/ECF system, which will send a notification of the filing to:

       Erica V. Mason
       Constangy, Brooks, Smith & Prophete, LLP
       230 Peachtree St., N.W., Suite 2400
       Atlanta, GA 30303
       emason@constangy.com

       Jason D. Friedman
       Constangy, Brooks, Smith & Prophete, LLP
       12500 Fair Lakes Circle, Suite 300
       Fairfax, VA 22033-3804
       jfriedman@constangy.com

       Counsel for Defendants



                                            __/s/ Andrew M. Adelman__________
                                            Andrew M. Adelman (Bar No. 19449)
                                            Correia & Puth, PLLC
                                            1400 16th Street, NW, Suite 450
                                            Washington, D.C. 20036
                                            Tel: (202) 602-6500
                                            Fax: (202) 602-6501
                                            aadelman@correiaputh.com

                                            Counsel for Plaintiff Diana Membreno
